         Case 1:19-cr-10080-NMG Document 1775 Filed 03/08/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                    No. 1:19-CR-10080-NMG

 GREGORY COLBURN et al.,

                   Defendants


                                 MOTION FOR LEAVE
                        TO FILE EX PARTE MOTION UNDER SEAL

         Gamal Abdelaziz respectfully moves this Cοurt for leave to file ex parte and under seal a

motion (the “Motion”) regarding a Rule 17(c) third-party subpoena.

         As grounds, Defendant Abdelaziz states that the Motion quotes sealed briefing and

relates to a Rule 17(c) third-party subpoena that the Court previously considered on an ex parte

basis to avoid disclosure of confidential trial strategy to the government.

         WHEREFORE, Defendant Abdelaziz respectfully requests that the Motion for leave to

file ex parte and under seal be granted.


Dated: March 8, 2021                                 Respectfully submitted,


                                                     /s/ Elliot M. Weinstein
                                                     Elliot M. Weinstein (BBO No. 520400)
                                                     83 Atlantic Avenue
                                                     Boston, MA 02110
                                                     617-367-9334

                                                     Counsel for Gamal Abdelaziz
        Case 1:19-cr-10080-NMG Document 1775 Filed 03/08/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on March 8, 2021, and thereby
delivered by electronic means to all registered participants as identified on the Notice of Electronic
Filing.


                                                              /s/ Elliot Weinstein
                                                              Elliot Weinstein
